DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 31 October 2018. It is noted, however, that applicant has not filed a certified copy of the 201811290147.3 application as required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record neither shows or suggests a method for manufacturing a backlight source comprising, in addition to other limitations of the claim, a step of forming a plurality of tin soldering pattern groups spaced from one another on a substrate; a step of providing a plurality of mini light-emitting diodes, and disposing the Mini-LEDs on the tin soldering pattern groups respectively; and a step of placing the substrate into a space having a varying magnetic field, to cause the tin soldering patterns in the tin soldering pattern groups to generate an induced current to be heated and molten, and soldering the Mini-LEDs on the substrate.
Due to their dependencies upon independent claim 1, claims 2-10 are also allowable.
The subject manufacturing method described earlier is provided for achieving high process efficiency and low cost.  The design is new and unique to the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2014/0191276) teaches a light emitting device package with light transmission unit.  Inoue (US 2014/0048821) teaches a nitride semiconductor light emitting device.  Jain (US 2006/0063351) teaches a method of making a microelectronic circuitry sheet.  Lowes (US 10,546,846) teaches light transmission control for masking appearance of solid state light sources. Lu (CH 108288591) teaches a flip chip and welding method thereof.  Xuan (CH 206519637) teaches curing equipment of tin cream.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461.  The examiner can normally be reached on Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        21 March 2021